UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-4885


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL K. LEWIS,

                Defendant – Appellant,

          v.

TERRY MASSEY; CLARETTA TAYLOR; THURMAN            SPEIGHT;   JANET
SPEIGHT; PHYLLIS HUBBARD; PAULA GORDON,

                Movants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:08-cr-00289-DKC-1)


Submitted:   December 16, 2010             Decided:   December 22, 2010


Before GREGORY and DUNCAN, Circuit Judges. *


Affirmed by unpublished per curiam opinion.




     *
       This opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
Booth M. Ripke, NATHANS & BIDDLE, LLP, Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Gina L.
Simms,   Jonathan   Su,   Assistant United   States  Attorneys,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael K. Lewis appeals from his seventy-eight month

sentence    imposed     pursuant     to     his     guilty      plea    to       wire   and

bankruptcy fraud.          On appeal, Lewis asserts that his sentence

was   unreasonable     based   upon       the    district      court’s       failure     to

fully consider and apply the statutory sentencing factors in 18

U.S.C. § 3553(a) (2006).          Finding no error, we affirm.

            A sentence is reviewed for abuse of discretion with

the    review      encompassing       both          procedural         soundness        and

substantive reasonableness.           Gall v. United States, 552 U.S. 38,

51 (2007).       The district court is not required to list every

§ 3553(a) factor in fashioning a sentence, see United States v.

Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006), and the record

reflects    that     the   court    listened         to   Lewis's       arguments       and

properly    considered       both     the       proffered        evidence        and    the

§ 3553(a) factors.

            It is undisputed that Lewis’s sentence was within the

properly    calculated      Sentencing         Guidelines      range.        A    sentence

within     the   Guidelines        range       is    presumptively           reasonable.

Applying this presumption of reasonableness to Lewis’s sentence,

see United States v. Go, 517 F.3d 216, 218 (4th Cir. 2008), we

conclude      that     Lewis      cannot        rebut      the      presumption          of

reasonableness       and   that     his     sentence      is     reasonable.            The

district court provided detailed and appropriate reasoning for

                                           3
its chosen sentence, and Lewis’s disagreement with the factors

that the court chose to rely upon does not support a conclusion

that the court abused its discretion.

          Accordingly, we affirm Lewis’s sentence and deny his

petition for immediate release.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  4